


VALIDITY GUARANTY
The undersigned officers and/or directors and/or shareholders in their
respective capacities as Chief Executive Officer (“CEO”) and Chief Financial
Officer (“CFO”) of Wave Systems Corp. located at 480 Pleasant Street, Lee, MA
01238 (“Seller”), in order to induce Marble Bridge Funding Group, Inc.
(“Purchaser”) to enter into a Receivables Purchase Agreement (“Agreement”) with
Seller and to from time to time make advances thereunder, hereby warrants,
covenants and guaranties to Purchaser that:
1.
All Seller’s accounts which have been or will be repotted to you by or on behalf
of the Seller and in which you hold a security interest (“Accounts”), whether
such reports are in the form of agings, borrowing base certificates, collateral
reports or financial statements, are genuine and in all respects what they
purport to be, represent bona tide obligations of Seller’s customers arising out
of services provided or the sale and completed delivery of merchandise sold by
the Seller (the “Sold Goods”) in the ordinary course of it business in
accordance with and in full and complete performance of customer’s (each. a
“Customer’’) order therefore.

2.
Seller will not do anything to impede or interfere with the normal collection
and payment of the invoices assigned to the Purchaser.

3.
The terms stated in all such invoices are true and correct and express the
entire agreement between the parties thereto.

4.
Seller will promptly report to Purchaser all accounts on which the original
terms of payment have been extended or rewritten and all merchandise repossessed
or returned to the client.

5.
All reports, facts, figures and representations given, or caused to be given by
Seller, including without limitation all representations respecting Accounts and
all calculations concerning the availability of funds, in connection with its
Agreement with Purchaser shall to true and correct.

6.
Seller will deliver to Purchaser collections on its accounts in accordance with
the terms and conditions of the Agreement.

7.
Upon Purchaser’s request, Seller will provide Purchaser sufficient information
and documentation to enable Purchaser to collect the accounts and sell the
Inventory and Equipment.

8.
All original checks, drafts, notes. letters of credit, acceptances and other
proceeds of the Accounts, received by the Seller. will be held in trust for
Purchaser and will immediately be forwarded to Purchaser upon receipt, in kind.
in accordance with the terms of the Agreements.

9.
None of the Accounts are or will be the subject of any offsets. defenses or
counterclaims of any nature whatsoever. and Seller will not in any way impede or
interfere with the normal collection and payment of the Accounts.

10.
Seller owns all of the collateral in which Purchaser has been granted a security
interest under the Agreement, free and clear of any and all security interests.
liens or encumbrances of other, except those specifically subordinated to
Purchaser in writing or permitted under the Agreement.

11.
The Sold Goods are and will be, up to the point of sales, the sole and absolute
property of the Seller, and the Accounts and Sold Goods will be free and clear
of all liens and security interests, except those of Purchaser.

12.
The due dates of the Accounts will be as reported to Purchaser by or on behalf
of the Seller.

13.
Seller will promptly report to Purchaser all disputes, rejections, returns and
resales of Sold Goods and all credits allowed by the Seller upon all Accounts.

14.
Seller will not sell its inventory except in the ordinary course of business.

The undersigned, in their respective capacity as CEO and CFO, hereby agree to
indemnify and save Purchaser free and harmless from any damage, loss (the amount
of such loss shall be presumed to be the face amount of any affected Account or
invoice. or the greater of cost or market value of any affected inventory),
claim, or liability (including reasonable attorneys fees and costs of defense of
litigation) which Purchaser may sustain or incur as a direct or indirect result
of any breach of said warranty by the undersigned, or any fraud, deceit, or
criminal act by any officer, employee, stockholder. director or agent of the
Seller in its dealings with Purchaser.
Furthermore, the undersigned, in their respective capacity as CEO and CFO,
hereby agree on demand to reimburse Purchaser and Purchaser’s assignee for all
expenses, collection charges, court costs and attorney’s fees incurred in
endeavoring to collect or enforce any claim arising out of any breach of the
foregoing by the Seller and/or the undersigned or any other person or concern
liable thereon; for all of which, with interest in accordance to the Agreement,
after due until paid.
The undersigned, in their respective capacity as Chief Executive Officer and
Chief Financial Officer, waive any and all claims and defenses arising out of
any of the following: (a) any failure to perfect or continue perfected any
security interest or lien of Purchaser; (b) the invalidity or unenforceability
of any security interest or lien; (c) the failure to protect or insure any
collateral; (d) the failure of any indemnitor to receive any notice of any kind:
(e) any failure by Purchaser to enforce its claims against Seller: (f) any
release. settlement or compromise of any obligations of Seller; or (g) the
invalidity or unenforceability of any Indebtedness (as that term is defined in
the Agreement).
Nothing herein contained shall be in any way impaired or affected by any change
in or amendment of any of the Agreement. This agreement shall be binding upon
the undersigned in their capacity as CEO aJ1d CFO, their successors. and
assigns. This agreement shall remain in full force and effect until the full,
llnal and indefeasible payment in full of all Indebtedness. Purchaser may assign
this agreement in whole or in part or Purchaser’s rights hereunder to anyone at
any time.
IN WITNESS WHEREOF, the undersigned have executed this Validity Guaranty on this
7th day of December, 2015.
Signature
/s/ Bill Soms     

Bill Solms, CEO


Validity Guarantor Name:
Bill Solms

V. Guarantor Address:
480 Pleasant Street

V. Guarantor City/State/Zip:
Lee, MA 01238





